                R O B I N S O N B R O G L E I N W A N D G R E E N E G E N O V E S E & G L U C K P.C.
                                               875 THIRD AVENUE
                                         NEW YORK, NEW YORK 10022

                                                    (212) 603-6300


                                                                                                     Fred B. Ringel
                                                  FAX (212) 956-2164                                (212) 603-6301
                                                                                              fbr@robinsonbrog.com


                                               November 5, 2018

Via ECF
Honorable Carla E. Craig
United States Bankruptcy Court,
Eastern District of New York
Conrad B. Duberstein U.S. Courthouse
271-C Cadman Plaza East
Suite 1595
Brooklyn, New York 11201

RE:         In re FMTB BH LLC, Case No. 18-42228-cec
            FMTB BH LLC v. 1988 Morris Ave. LLC et al., Adv. Pro. No. 18-1052-cec

Dear Judge Craig:

              This letter confirms that all matters scheduled for November 7, 2018 at 2:30 p.m.
have been adjourned, on consent, to January 9, 2019 at 2:30 p.m.

                     Please have your chambers contact me with any questions.

                                                               Respectfully submitted,

                                                               /s/ Fred B. Ringel

                                                               Fred B. Ringel




{00967205.DOC;1 }
